Citation Nr: 1043143	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United 
States Army from September 1972 to August 1975.  This case 
originally came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of entitlement to service connection 
for a "nervous disorder".  

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for one psychiatric 
disorder encompass claims for service connection for all 
psychiatric disabilities and the Court has stated that, when 
determining the scope of a claim, the Board must consider "the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim".  Clemons v. 
Shinseki, 23 Vet. App 1 (2009).  Therefore, although the Veteran 
initially claimed entitlement to service connection for a general 
nervous disorder, followed by more specific claims relating to 
posttraumatic stress disorder (PTSD), a psychotic disorder, 
depression and anxiety, the issue on appeal is as reflected on 
the first page, above.  Thus, a subsequent rating decision, dated 
in August 2007, essentially confirmed and continued the August 
2007 RO denial of service connection for a nervous disorder 
claimed as PTSD, a psychotic disorder, and depression and 
anxiety.  

In October 2009, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.


FINDING OF FACT

Service connection for psychiatric disorders (diagnosed as a 
depressive disorder and an anxiety disorder) was granted in a 
June 2010 rating decision, and there is no longer a case or 
controversy as to the issue pertaining to service connection for 
a psychiatric disorder.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
service connection for a psychiatric disorder, because that issue 
has been granted and rendered moot on appeal.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 
20.101, 20.200, 20.202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an appeal 
having been filed on an issue or issues in controversy.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing, and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105, 38 C.F.R. § 21.200.  The Veteran filed a timely 
Substantive Appeal in January 2008, with respect to his claim of 
entitlement to service connection for a nervous disorder.  

Thereafter, while the case was in REMAND status, service 
connection was granted for a psychiatric disorder in a rating 
decision issued in June 2010.  This grant was based on the 
results of a December 2009 VA psychiatric examination, which 
included diagnoses of a depressive disorder and an anxiety 
disorder.  The June 2010 rating decision favorably resolved the 
issue of service connection for the appellant's claimed 
psychiatric disorder.  Thus, the issue of entitlement to service 
connection for a psychiatric disorder has been rendered moot, and 
therefore that issue is not currently in appellate status.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 
20.202.

Therefore, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the claim of 
entitlement to service connection for a psychiatric disorder 
(diagnosed as a depressive disorder and an anxiety disorder), and 
that issue is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection 
for a psychiatric disorder is moot and that issue is dismissed 
for lack of jurisdiction.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


